Citation Nr: 0120587	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  99-18 656	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to an effective date for a grant of service 
connection for post-traumatic stress disorder earlier than 
February 5, 1998, to include on the basis of clear and 
unmistakable error in an April 1994 rating decision.  

2.  Entitlement to an effective date earlier than August 4, 
2000, for a 70 percent rating for post-traumatic stress 
disorder. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Pittsburgh, Pennsylvania.  A January 2001 Board 
remand directed the RO to schedule the veteran for a Travel 
Board hearing, and in May 2001, a hearing was held at the RO 
before the Board Member signing this document, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2000).  
  
The Board has recharacterized the issues on the title page to 
reflect the fact that at his May 2001 hearing, the veteran 
raised the issue of clear and unmistakable error in an April 
1994 rating decision, in addition to claim to entitlement to 
an earlier effective date for a 70 percent rating for post-
traumatic stress disorder.  As this issue is "inextricably 
intertwined" with the issue of entitlement to an earlier 
effective date for service connection for post-traumatic 
stress disorder, the Board by this action has assumed 
jurisdiction over these issue.  Harris v Derwinski, 1 Vet. 
App. 80 (1991).

The veteran submitted a notice of disagreement in April 1999 
with the rating decision in February 1999 that granted 
service connection for post-traumatic stress disorder and 
awarded 10 percent disability rating.  A statement of the 
case was provided him in August 1999.  In April 200l, the 
evaluation for post-traumatic stress disorder was increased 
to 70 percent and a total rating for compensation based on 
individual unemployability was awarded the veteran, effective 
from August 2000.  The veteran did not perfect his appeal of 
the rating assigned his post-traumatic stress disorder, and 
the Board does not have jurisdiction over this claim.  The 
Board believes that, in view of the award of a total rating 
based on unemployability, the veteran chose not to perfect 
his appeal of the 70 percent rating assigned his post-
traumatic stress disorder.


REMAND

In order to avoid the potential prejudice to the veteran 
which would result from initial adjudication of the issue by 
the Board, the RO upon remand will be directed to adjudicate 
the claim that clear and unmistakable error was committed in 
an April 1994 rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

This remand will also afford the RO the opportunity to apply 
a significant change in the law enacted during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This remand 
will ensure compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard, 4 Vet. App. at 384 (1993).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  Thereafter, the RO should adjudicate 
the claim of clear and unmistakable error 
in the April 1994 rating decision.  
Consistent with the outcome of that 
adjudication, the claim to earlier 
effective dates for service connection 
for post-traumatic stress disorder and 
for a 70 percent rating for post-
traumatic stress disorder should be 
adjudicated accordingly.

3.  If the adjudication above does not 
result in a complete grant of all 
benefits sought by the veteran, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





